IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN THE INTEREST OF: N.M.S., A MINOR      : No. 29 MAL 2018
                                         :
                                         :
PETITION OF: J.L.S., NATURAL             : Petition for Allowance of Appeal from
MOTHER                                   : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of March, 2018, the Petition for Allowance of Appeal is

DENIED.